Atkinson, J.
Under the provisions of section 5585 of the Civil Code, the first grant of a new trial by a trial judge, whether upon general or special grounds, will not be disturbed, unless upon looking through the record of the entire case it can be judicially determined, not only that the judge abused his discretion, but that upon the record as a whole the verdict as to each material issue involved in the case was demanded by the law and the evidence.

Judgment on main bill of exceptions affirmed. Cross-bill dismissed.


All the Justices concurring, except Msh, J., disqualified.

Action for damages. Before Judge Eve. City court of Richmond county. May term, 1896.
Henry 0. Roney, for plaintiff.
Joseph B. & Bryan Gumming, for defendant..